I concur in the opinion of the Chief Justice holding that the court erred in giving the unnumbered charge set out in his opinion.
I am also of the opinion that the court erred in giving Charge "E" dealing with the question of undue influence touching the execution of the deed. That charge assumes that the grantee was the dominant party and ignores the issue raised by the evidence showing that the grantor sought and received competent independent advice. McQueen v. Wilson, 131 Ala. 606,31 So. 94. *Page 377 
I am further of the opinion that the court erred in overruling the motion for a new trial. The verdict of the jury on the issue of incompetency and undue influence, both as to the execution of the deed and the execution of the will, is against the great weight of evidence and should not be allowed to stand.
LIVINGSTON, J., concurs in the foregoing view.